Citation Nr: 0943526	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  03-14 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, status post-laminectomy.  

2.  Entitlement to service connection for a gastrointestinal 
disability, to include bleeding ulcers and/or 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife and daughter


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to 
February 1961, with subsequent service in the Army Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2002 rating decision in which the RO, inter 
alia, denied the Veteran's claims for service connection for 
a back condition and bleeding ulcer.

In August 2004, the Veteran testified during a 
videoconference hearing before Veterans Law Judge Brown.  A 
transcript of that hearing is of record.  

In February 2005, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development.  After completing further development, 
the RO continued the denials of the claims (as reflected in 
an October 2007 supplemental SOC (SSOC)), and returned the 
case to the Board for further appellate consideration.

In January 2008, the Board remanded the case to the RO via 
the AMC in Washington, DC, to afford the Veteran an 
additional hearing before a Veterans Law Judge, to address 
additional evidence.  In March 2009, the Veteran testified 
during a hearing before Acting Veterans Law Judge Alibrando, 
sitting at the RO.  A transcript of that hearing is also of 
record.  

The Board notes that, in his June 2002 claim, the Veteran 
requested service connection for a back disorder and GERD.  
In the October 2002 rating decision, the RO denied service 
connection for bleeding ulcers; however, in discussing the 
reasons and bases for that decision, the RO stated that the 
Veteran had not presented evidence of a bleeding ulcer which 
was related to service, and, while he had presented evidence 
of GERD, there was no evidence of this disorder while in 
service.  Although, in the SOC and SSOC, this issue was 
characterized as entitlement to service connection for a 
bleeding ulcer, in light of the Veteran's contentions, and 
the fact that the October 2002 rating decision addressed both 
a bleeding ulcer and GERD, the Board has recharacterized this 
issue as reflected on the title page.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the AMC in Washington, DC. VA 
will notify the Veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that, in a 
March 2008 rating decision, the RO denied service connection 
for asthma.  During the March 2009 hearing, the Veteran 
indicated that he also wished to address service connection 
for asthma, and asserted that his bleeding ulcer was causing 
asthma and chronic obstructive pulmonary disease (COPD).  The 
Veteran's testimony reflects a request to reopen a claim for 
service connection for a respiratory disability, to include 
asthma and/or COPD.  This matter has not yet been addressed 
by the RO and, as such, is referred to the RO for appropriate 
action.  


REMAND

Unfortunately, the claims file reflects that further RO 
action on the appeal is warranted, even though such action 
will, regrettably, further delay an appellate decision in 
this appeal.

Initially, the Board notes that, in October 2008, the Veteran 
submitted a VA Form 21-40 in which he requested a local 
hearing with a Decision Review Officer (DRO) and a hearing 
before a Veterans Law Judge sitting at the RO (Travel Board 
hearing).  In a statement accompanying this form, he asked 
that VA schedule the earliest possible hearings.  In a cover 
letter accompanying this correspondence, the Veteran's 
representative specifically noted that the VA Form 21-40 
included two requests.  While the Veteran was afforded his 
requested Travel Board hearing in March 2009, he has not been 
scheduled for a DRO hearing.  Since the RO schedules hearings 
before DROs at the RO, a remand of the claims for service 
connection, to afford the Veteran his requested hearing, is 
warranted.  See, e.g., 38 C.F.R. § 3.103(c) (2008).

Further, in the February 2005 remand, the Board instructed 
the RO to contact the National Personnel Records Center 
(NPRC) and verify all of the Veteran's service dates with 
respect to each period of active duty for training (ACDUTRA) 
and inactive duty training (INACDUTRA).  In a September 2005 
response, the NPRC indicated that the Veteran served on 
active duty from February 1959 to February 1961, and his 
other service was Reserve service.  The NPRC provided a copy 
of the Veteran's retirement points.  The retirement points 
reflect that the Veteran earned active duty and/or inactive 
duty points in the years from February 1961 to May 1965, and 
April 1976 to April 1987.  While the records include the 
specific dates of the Veteran's training from April 1987 to 
June 1989, these records do not indicate the specific dates 
during the years prior to 1987 on which the Veteran was on 
ACDUTRA or INACDUTRA.  Accordingly, as requested in the 
February 2005 remand, the RO should attempt to verify the 
specific dates that the Veteran was on ACDUTRA or INACDUTRA 
prior to April 1987.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).

In addition, review of the claims file reveals that there are 
outstanding pertinent Federal records, in regard to the claim 
for service connection for a low back disorder.  The 
Veteran's Social Security Administration (SSA) records 
reflect that he indicated that federal workman's compensation 
had medical records or information regarding his illness.  
Specifically, he stated that he was seen in the 1980s for 
back problems.    

VA has a duty to make as many requests as necessary to obtain 
records in the possession of a federal agency, unless it is 
concluded that such records do not exist, or that further 
efforts to obtain such records would be futile.  38 C.F.R. 
§ 3.159(c)(2).  Thus, the Board finds that the RO should 
obtain and associate with the claims file a copy of any 
decision regarding the Veteran's claim for federal workers' 
compensation pertinent to the claim for service connection 
for a low back disorder, as well as copies of all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

Review of the record also reflects that there are outstanding 
private treatment records pertinent to both claims on appeal.  
In this regard, in a March 2009 statement, the Veteran's 
daughter reported that the Veteran was still undergoing 
treatment for his back with Dr. Kim and was still undergoing 
treatment for an ulcer and GERD with Dr. White.  The most 
recent treatment records from Dr. Kim and Dr. White, 
currently associated with the claims file, are dated in June 
2004 and March 2000, respectively.  VA has a duty to obtain 
relevant records of treatment reported by private medical 
professionals.  Massey v. Brown, 7 Vet. App. 204 (1994).  As 
the statement from the Veteran's daughter reflects that more 
recent records of treatment from these physicians, pertinent 
to the claims on appeal, are available, an attempt should be 
made to associate these treatment records with the claims 
file.

Additionally, the Veteran has consistently reported treatment 
for his back at Hershey Medical Center in July 1978, during 
annual Reserve training.  The Veteran's medical records from 
his Reserve service include an outpatient invoice from the 
Hershey Medical Center, for treatment in July 1978; however, 
the actual record of this treatment has not been associated 
with the claims file.  On remand, the RO should attempt to 
associate any treatment records form the Hershey Medical 
Center, in July 1978, with the claims file.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include, if additional medical records are 
received, obtaining a supplemental medical opinion, if 
warranted) prior to adjudicating the claim on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should again contact the 
NPRC, and any other appropriate source, 
to verify the exact dates of the 
Veteran's ACUDTRA and INACDUTRA.  

2.  The RO should obtain a copy of any 
decision regarding the Veteran's claim 
for federal workers' compensation 
benefits, as well as copies of all 
medical records underlying that 
determination.  

In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should attempt to obtain the 
additional medical evidence identified by 
the Veteran, to include the treatment 
records from Dr. Kim since June 2004, Dr. 
White since March 2000, and the Hershey 
Medical Center in July 1978.  All 
records/responses received must be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should schedule the Veteran for his 
requested DRO hearing.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include, if additional medical records 
are received, obtaining a supplemental 
medical opinion, if warranted), the RO 
should adjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
	DEREK R. BROWN	K. J. ALIBRANDO
	Veterans Law Judge, 	Acting Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals




		
J. Parker
Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




